PER CURIAM.
Affirmed.1 See Schmidt v. Mueller, 335 So.2d 630 (Fla. 2d DCA 1976); Wong v. von Wersebe, 365 So.2d 429 (Fla. 3d DCA 1978); Brody Const., Inc. v. Fabri-Built Structures, Inc., 322 So.2d 61 (Fla. 4th DCA 1975), and Mariani v. Schleman, 94 So.2d 829 (Fla.1957).

. As to the capacity of appellant Teresa Fogel to institute any action on behalf of appellant Fabco Industries, that issue already has been determined adversely to Ms. Fogel. See Fabco Industries, Inc. v. A & M Machinery Co., Inc., 367 So.2d 1136 (Fla. 3d DCA 1979).